PER CURIAM.
Joseph Thomas Bogdanowicz appeals the denial of his dispositive motion to suppress cocaine and other items seized by law enforcement officers. The court reporter has certified that the notes for the transcript of the hearing on Bogdanowicz’s motion to suppress are lost; Bogdanow-icz’s trial counsel has certified that he cannot recall events at the hearing in a meaningful manner sufficient to reconstruct the proceedings. As the State concedes, under these circumstances, we must set aside the judgment of conviction and sentence entered against Bogdanowicz and remand this case to the trial court for further proceedings. See, e.g., Delap v. State, 350 So.2d 462 (Fla.1977); Fairell v. State, 662 So.2d 428 (Fla. 3d DCA 1995).
Reversed and remanded.
BLUE, A.C.J., and NORTHCUTT and STRINGER, JJ., Concur.